Citation Nr: 0826141	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-16 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right hallux valgus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left hallux valgus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee strain.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The veteran had active service from July 1975 to July 1978.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was remanded by the Board in April 2006 and again in 
December 2007 for additional evidentiary development.  The 
case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The service-connected right hallux valgus is rated at the 
maximum schedular rating provided by regulation.  There is no 
evidence of such special circumstances as to render 
application of the regular schedular criteria impractical.  
There is no basis for an increase under other schedular 
provisions.

2.  The service-connected left hallux valgus is rated at the 
maximum schedular rating provided by regulation.  There is no 
evidence of such special circumstances as to render 
application of the regular schedular criteria impractical.  
There is no basis for an increase under other schedular 
provisions.

3.  Since the effective date of service connection, the 
veteran's service-connected right knee strain has been 
manifested primarily by pain and no more than slight 
subluxation and/or lateral instability.  

4.  Since January 22, 2007, the veteran's service connected 
right knee strain has been manifested by residual discomfort 
and painful motion, with X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right hallux valgus are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.71a, Diagnostic Code (DC) 5280 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for left hallux valgus are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.71a, DC 5280 (2007).

3.  Since the effective date of service connection, the 
criteria for an evaluation in excess of 10 percent for right 
knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, DC 5257 (2007).

4.  Since January 22, 2007, a separate 10 percent rating, but 
no higher, for degenerative changes of the right knee with 
painful motion is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in December 2001 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran letters 
in April 2006 and January 2008 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  See 
also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (once service 
connection is granted the claim has been substantiated, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial).  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service treatment records (STRs) are of record, and the RO 
obtained VA medical opinions in June 2004 and August 2005.  
Thus, it appears that all obtainable evidence identified by 
the veteran relative to these claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Bilateral Hallux Valgus

In a May 2002 rating decision, service connection was granted 
for bilateral hallux valgus, based in part on STRs which show 
treatment for chronic foot pain following an injury.  
Separate 10 percent evaluations were assigned for each foot 
under 38 C.F.R. § 4.71, DC 5280.  The veteran appealed the 
initial evaluations assigned.  

The veteran's 10 percent rating is the maximum schedular 
rating available under DC 5280, accordingly, he cannot obtain 
an increased rating under that code.

Another analogous diagnostic code which possibly could be 
used to provide the veteran with a higher rating is DC 5284 
for foot injuries.  Under this diagnostic code, a 10 percent 
evaluation is warranted for a moderate foot injury, a 20 
percent evaluation is assigned for moderately severe foot 
injury, and a 30 percent evaluation is assigned for severe 
foot injury. 

Applying the criteria of DC 5284 to the veteran's symptoms, 
the Board refers to a January 2002 VA examination report.  
The veteran gave a history of the onset of bilateral foot 
pain after falling 20-30 feet into a ditch during military 
service.  He complained of daily pain, specifically in the 
bunion region of the large toe.  On examination of the feet 
there was no tenderness to palpation, and capillary 
circulation in the toes was normal.  There was a slight plus 
bunion deformity of the first metatarsophalangeal joints on 
the right and left with slight hallux valgus.  There was 
slight prominence of the Achilles just below the tendonous 
insertion on the right.  X-ray findings were consistent with 
hallux valgus deformities bilaterally.  The examiner 
described the functional impairment as mild.  

During a podiatry consultation in October 2002, evaluation of 
the feet showed hypertrophy of the first metatarsophalangeal 
(MTP) joints, medial aspect, bilaterally.  The veteran had 
good range of motion, but there was soreness on movement of 
the hallux.  There was also a Haglund's deformity of the 
right heel and evidence of a bone cyst at the articular 
surface of the head of the left first metatarsal.  The 
veteran also had mild pes planus on the left and weak foot 
condition bilaterally.  X-rays were consistent with hallux 
valgus deformity bilaterally with cystic changes in the first 
MTP joint bilaterally.  

During VA examination in January 2007, the veteran complained 
of daily pain, described as 8/10, with flareups in cold 
weather.  He did not use ambulatory aids, but reported using 
orthotics for both feet.  On examination there was no 
evidence of tenderness to palpation or swelling.  Capilliary 
circulation of the toes was within normal limits.  There was 
significant prominence of the first MTP joint of both feet 
with slight hallux valgus on the right and moderate hallux 
valgus on the left.  There was also slight pes planus 
bilaterally, but no evidence of pes cavus or abnormality 
involving the Achilles alignment and no evidence of abnormal 
weight bearing.  There was minimal heel varus on the right, 
otherwise heel varus/valgus was normal bilaterally.  

Range of motion in all five toes on the right was normal, 
except for the large toe, with repetitions at the 
interphalangeal joint at 0/0 with no complaints of pain.  At 
the first MTP joint, flexion and extension with repetitions 
lacked 15 degrees each with no complaint of pain.  On the 
left, the lateral four digits were normal at the hallux at 
the interphalangeal joint after repetitions at 0/0 with no 
complaint of pain.  At the first MTP joint, flexion and 
extension, initial and after repetitions, lacked 10 degrees 
each with no complaints of pain.  The clinical impression was 
bilateral hallux valgus without degenerative joint disease.  
Functional impairment was described as slight.  There was no 
evidence of weakness, fatigability or incoordination.

In this case, the objective medical findings, such as those 
described during the 2002 and 2007 VA examinations, do not 
show a degree of disability that warrants a characterization 
of moderately severe, as that term is used in DC 5284.  Here 
the record contains evidence of mild symptomatology 
associated with hallux valgus compared with a diagnostic code 
that requires moderately severe symptomatology in order to 
assign a higher evaluation.  

The term "moderately severe" is not specifically defined by 
the regulation, but a review of other rating criteria 
relating to disabilities closely associated with the same 
anatomical area suggests that this term contemplates 
disability somewhat greater than that experienced by the 
veteran.  For example, a 20 percent rating may also be 
assigned in cases where the veteran has claw foot with all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, see 38 C.F.R. § 4.71a, 
DC 5278.  The veteran's disability, which primarily has been 
shown to cause pain does not rise to such levels.  Despite 
his complaints and symptoms, the veteran has remained fully 
ambulatory and functional.  While the Board considers his 
reports of chronic pain very credible, indeed even 
objectively confirmed on VA examination, this complaint alone 
does not raise the severity of his disability to the more 
than moderate level.  That is to say, he does not have 
sufficient impairment to conclude his hallux valgus 
disability is moderately severe or severe. 

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the Rating Schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  In light of his subjective complaints and any 
associated functional limitation, the Board finds that the 
bilateral hallux valgus is appropriately compensated by the 
current ratings assigned on the basis of functional loss due 
to pain with application of 38 C.F.R. §§ 4.40, 4.45, and is 
in accordance with the level of impairment contemplated by 
the current criteria.  

Higher ratings may also be assigned to several other foot 
disabilities, if shown.  These are flatfoot (DC 5276), weak 
foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), 
and hammertoe (DC 5282).  38 C.F.R. § 4.71a (2007).  However, 
the medical evidence does not show that any of these 
conditions have been shown to be a manifestation of the 
service-connected hallux valgus.  

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

IV.  Right Knee Strain

In a May 2002 rating decision, service connection was granted 
for right knee strain, based in part on STRs which show 
treatment for chronic right knee pain following an injury.  A 
10 percent evaluation was assigned under DC 5257.  The 
veteran appealed the initial evaluation assigned.  

Under DC 5257, a 10 percent rating for knee impairment is 
warranted for slight impairment, including recurrent 
subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis, under DC 5010.

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of DC 5003 states that the 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  A noncompensable rating is provided 
where flexion is limited to 60 degrees, a 10 percent rating 
is assigned where flexion is limited to 45 degrees, a 20 
percent rating is assigned when flexion is limited to 30 
degrees, and a 30 percent rating is assigned when flexion is 
limited to 15 degrees. 

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2007).  See also 38 C.F.R. § 4.71, Plate II (2007), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

In addition, separate ratings may be assigned for knee 
disability under DCs 5257 and 5003 where there is recurrent 
subluxation or lateral instability in addition to
X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 
and VAOPGCREC 9-98.  

Separate ratings may also be assigned for disability of the 
same joint under DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 
9-04 (Sept. 17, 2004), published at 69 Fed. Reg. 59,990 
(2006).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.

Turning to the evidence of record, VA examination in January 
2002 the veteran gave a history of the onset of right knee 
pain after falling 20-30 feet into a ditch during service.  
He complained of daily pain with weakness and fatigability.  
He limped on the right.  Examination of the right knee 
revealed slight tenderness medially.  The cruciate and 
collateral ligaments were stable.  McMurray's test and 
internal and external torsion were both negative.  There was 
no effusion and no crepitation on active motion.  Range of 
motion of the right knee showed extension to 0 degrees and 
flexion to 130 degrees.  

An outpatient treatment record dated in January 2003 shows 
the veteran was treated for complaints of increased right 
knee pain.  He reported giving way, swelling and pain with 
walking on hard surfaces.  On examination there was pain over 
the medial joint line and the ligaments were a little looser.  
However range of motion was full with no evidence of 
effusion.  X-rays were negative for any significant 
abnormality.  

A magnetic resonance imaging (MRI) report of the right knee 
in August 2003 showed mild to moderate joint effusion and a 
small synovial cyst.  There was also evidence of a medial 
meniscus tear and soft tissue edema in the medial collateral 
ligament indicative of a sprain.  The lateral collateral 
ligament was intact as were the quadriceps and patellar 
tendons.  The anterior and posterior cruciate ligaments were 
also intact.  

In January 2004, the veteran was seen for continued right 
knee pain, particularly with stairs and long ambulation.  The 
veteran reported that Ibuprofen provided some relief.  
Examination of the right knee revealed tender medial 
compartment, minimal edema and positive McMurray's testing; 
Lachmann's testing was negative.  Range of motion was 0 to 90 
degrees.  Strength was 5/5 and sensation and pulses were 
present and intact.  The veteran was evaluated in May 2005 
for suspected internal derangement of the right knee.  

In May 2006, he underwent arthroscopic partial medial 
meniscectomy of the right knee to repair a torn medial 
meniscus.  

During VA examination on January 22, 2007, the veteran 
complained of daily right knee pain described as 10/10, 
although examiner noted little if any obvious discernible 
pain.  He also reported swelling, a slight "cracking" 
noise, locking, and giving way.  He did not wear a knee brace 
but did use an ace bandage and cane in his  left hand.  He 
could only walk 1/4 mile, and had difficulty climbing hills or 
stairs.  Examination revealed a slight limp on the right and 
healed arthroscopic scars.  There was no tenderness to 
palpation and the cruciate and collateral ligaments were 
stable.  The veteran complained of pain on both internal and 
external torsion as well as McMurray's test.  Range of motion 
was 0 to 75 degrees, with complaints of pain.  There was no 
effusion or crepitation palpated on active motion of the knee 
and no fatigability.  There was some mild incoordination, but 
no evidence of weakness or fatigability.  Manual muscle 
strength testing was 5/5.  The clinical impression was right 
knee arthroscopy with X-ray evidence of mild degenerative 
joint disease.  The examiner described the functional 
impairment as moderately severe.  

A follow-up private treatment record dated in May 2007 shows 
some improvement in the veteran's right knee flexion to 105 
degrees.

Based upon the preceding evidence, the criteria for a rating 
in excess of 10 percent have not been met.  The record 
reveals very little clinical data to support a finding of 
more than minimal symptomatology associated with the 
veteran's right knee strain.  Despite subjective complaints 
from the veteran, physical examinations in 2002 and 2007 have 
shown no significant abnormalities in the right knee, with 
the exception of some effusion, soft tissue edema in the 
medial collateral ligament and positive McMurray's test, all 
of which are suggestive of mild instability.  The pain is 
temporarily relieved by medication but remains present.  The 
veteran's range of motion, while impaired, was not severely 
so.  Although the evidence of record indicates the veteran 
has tenderness and uses a cane, there has been no clinical 
evidence to support a conclusion that the veteran had more 
than slight impairment of the right knee under DC 5257.  
Thus, the evidence does not establish manifestations of 
moderate knee impairment to warrant a 20 percent evaluation 
under DC 5257.  

However, because there is X-ray evidence of arthritis and 
medical evidence which supports the veteran's allegations 
pertaining to flare-ups of pain, and because impairment due 
to painful motion is not contemplated by the rating under DC 
5257, a separate, compensable rating for the veteran's 
service-connected right knee disability under DCs 5003 and 
5010 is warranted.  See, e.g., VAOPGCPREC 9-98 (with regard 
to a knee disability rated under DC 5257, a separate rating 
can be assigned for arthritis based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 23-97 (for 
a knee disorder already rated under DC 5257, a claimant has 
additional disability justifying a separate rating if there 
is limitation of motion under DC 5260 or 5261).

During VA examination in January 2007, the veteran exhibited 
mild degenerative joint disease established by X-ray and 
painful range of motion.  Further, the first, and best, 
recorded range of motion was during VA examination in 2002, 
(0 degrees extension to 130 degrees flexion) and the worst 
range of motion was recorded most recently during the 2007 VA 
examination (0 degrees extension to 75 degrees flexion).  
Therefore, if strictly rated under range-of-motion DCs, the 
veteran's right knee disability would be rated as 
noncompensable.  However, the presence of arthritis with 
painful limitation of motion supports a 10 percent rating 
under DCs 5003 and 5010.  See VAOPGCPREC 9-98.  

The range-of-motion findings of record do not support the 
assignment of separate ratings for impairment of flexion and 
extension, as the documented ranges reported fall outside the 
criteria.  VAOPGCPREC 9-04.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  The 
veteran's functional loss due to pain is adequately covered 
by the separate 10 percent rating under DC 5010.  He has not 
identified any functional limitation, which would warrant a 
higher rating under any applicable rating criteria.  In fact, 
even with complaints of pain and weakness, the clinical 
record reflects his ability to flex his knee to at least 75 
degrees, with additional motion possible beyond the level of 
pain.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
have been considered, but they do not provide a basis for the 
assignment of a higher separate rating under these 
circumstances.  The Board does not dispute the veteran's 
contentions that his right knee disability has caused him to 
alter his lifestyle and has restricted his activities.  Even 
so, such complaints have been taken into consideration in the 
decision to assign the separate 10 percent evaluation.  The 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, but the Rating Schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The only other possibilities for a higher disability 
evaluation based on limitation of motion of the knee would be 
under DC 5256, for ankylosis; under DC 5258 for dislocation 
of the semilunar cartilage; under DC 5262, for nonunion of 
the tibia and fibula; or under DC 5263 for genu recurvatum, 
none of which is present in this case.  

In view of the foregoing, the weight of the evidence shows 
that the veteran's right knee strain is no more than 10 
percent disabling under DC 5257.  However, since January 22, 
2007, the preponderance of the evidence supports the award of 
separate 10 percent rating, and no more, for the veteran's 
right knee disability under DC 5010, taking into account the 
previously discussed VA General Counsel opinions.


V.  Extraschedular Consideration and Conclusion

There is no indication in this case that the schedular 
criteria are inadequate to evaluate the veteran's service-
connected hallux valgus and right knee disabilities.  The 
evidence does not establish that either disability causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations).  Moreover, it does 
not establish that the service-connected hallux valgus and/or 
right knee disabilities have necessitated frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has also reviewed the claims mindful of the 
guidance of Fenderson, supra.  The RO has noted consideration 
of all pertinent evidence, and has assigned the current 
disability ratings effective from the date of the initial 
grant of service connection.  The current level of disability 
shown is encompassed by the ratings assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, higher 
evaluations are not warranted for any portion of the time 
period under consideration, and there is no basis for the 
assignment of further staged ratings.  


ORDER

An initial evaluation in excess of 10 percent for right 
hallux valgus is denied.

An initial evaluation in excess of 10 percent for left hallux 
valgus is denied.


[Continued on Next Page]



An initial evaluation in excess of 10 percent for a right 
knee strain is denied.

From January 22, 2007, a separate 10 percent evaluation for 
mild degenerative changes of the right knee with painful 
limitation of motion is granted, subject to the law and 
regulations governing the award of monetary benefits.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


